— In a negligence action, the plaintiffs (husband and wife) appeal from an order of the Supreme Court, Rockland County, dated February 12, 1963, which granted the defendant’s motion to direct both plaintiffs (a) to submit to a physical examination; and (lb) to submit for defendant’s inspection “ all X-rays, if any, taken by the plaintiffs’ physicians ”, Order reversed, and defendant’s motion denied, with $10 costs and disbursements. Defendant’s motion for the examination was made subsequent to plaintiffs’ filing of a note of issue and statement of readiness. Defendant failed to make a motion, within 20 days after such filing, to strike the action from the calendar. Hence, under the Special Rule of this court, defendant is deemed to have waived her right to the examination and inspection sought (cf. Byrnes v. Ban’s Taxi, 18 A D 2d 807). Ughetta, Acting P. J., Kleinfeid, Christ, Brennan and Rabin, JJ., concur.